     Case 3:19-cv-02425-S Document 15 Filed 12/17/19            Page 1 of 21 PageID 226


                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

HC OPERATING, LP, ET AL.                      §
                                              §
        Plaintiffs,                           §
                                              §
v.                                            §        Civil Action No. 3:19-cv-02425-S
                                              §
ATLAS APARTMENTS                              §
ACQUISITION, LLC and STEVEN                   §
IVANKOVICH,                                   §
                                              §
        Defendants.                           §

                          PLAINTIFFS’ FIRST AMENDED COMPLAINT

        NOW COME HC Operating, LP, Huffines Retail Partners, LP, The Haley Angelica

Huffines 1995 Trust dated October 26, 1995 a/k/a the Haley Angelica Huffines 1995 Children’s

Trust, The Garrett James Huffines 1995 Trust dated October 26, 1995 a/k/a the Garrett James

Huffines 1995 Children’s Trust, The Hayden Hartwell Huffines 1995 Trust dated October 26,

1995 a/k/a the Hayden Hartwell Huffines 1995 Children’s Trust, The Donald B. Huffines 1996

Children’s Investment Trust dated May 10, 1996, Huffines Plano Properties, LP, The Phillip W.

and Holly A. Huffines 2011 Children’s Trust f/b/o Haley Angelica Huffines u/a/d August 23,

2011, The Phillip W. and Holly A. Huffines 2011 Children’s Trust f/b/o Garrett James Huffines

u/a/d August 23, 2011, The Phillip W. and Holly A. Huffines 2011 Children’s Trust f/b/o

Hayden Hartwell Huffines u/a/d August 23, 2011, Riverside DPH, LP, HC Operating, LP, The

Phillip Huffines 1996 Trust u/a/d June 26, 1996 a/k/a The Phillip Huffines 1996 Trust, HC

Harmony Hill Manager, Inc., and Benbrook Winchester, LP (collectively the “Sellers” or

“Plaintiffs”) and file this their First Amended Complaint seeking damages for breach of contract




PLAINTIFFS’ FIRST AMENDED COMPLAINT -                                                     Page 1
   Case 3:19-cv-02425-S Document 15 Filed 12/17/19                  Page 2 of 21 PageID 227


against Atlas Apartment Acquisition, LLC (“Atlas” or “Purchaser”) and Steve Ivankovich

(“Ivankovich” or “Guarantor”) and in support thereof respectfully show as follows:

                                            I.
                                 JURISDICTION AND VENUE

       1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §1332 because

the matter in controversy and the amount of the dispute exceeds seventy-five thousand dollars

($75,000), exclusive of interest and costs, and is between citizens of different States. Venue is

proper before this Court pursuant to 28 U.S.C. §1391(b)(2) because a substantial part of the

events or omissions giving rise to the claim occurred, and a substantial part of the property that is

the subject of the action is situated, in Dallas County, Texas.

                                               II.
                                             PARTIES

       2.      HC Operating, LP, is a limited partnership formed by and under the laws of the

State of Texas with its principal place of business in Dallas County, Texas.

       3.      Huffines Retail Partners, LP, is a limited partnership formed by and under the

laws of the State of Texas with its principal place of business in Dallas County, Texas.

       4.      The Haley Angelica Huffines 2019 Trust dated February 19, 2019 (as successor in

interest to the Haley Angelica Huffines 1995 Trust dated October 26, 1995 a/k/a the Haley

Angelica Huffines 1995 Children’s Trust) is a trust formed by and under the laws of the State of

Texas with its principal place of business in Dallas County, Texas.

       5.      The Garrett James Huffines 2019 Trust dated February 19, 2019 (as successor in

interest to the Garrett James Huffines 1995 Trust dated October 26, 1995 a/k/a the Garrett James

Huffines 1995 Children’s Trust) is a trust formed by and under the laws of the State of Texas

with its principal place of business in Dallas County, Texas.




PLAINTIFFS’ FIRST AMENDED COMPLAINT -                                                         Page 2
   Case 3:19-cv-02425-S Document 15 Filed 12/17/19                Page 3 of 21 PageID 228


         6.    The Hayden Hartwell Huffines 2019 Trust dated February 19, 2019 (as successor

in interest to the Hayden Hartwell Huffines 1995 Trust dated October 26, 1995 a/k/a the Hayden

Hartwell Huffines 1995 Children’s Trust) is a trust formed by and under the laws of the State of

Texas with its principal place of business in Dallas County, Texas.

         7.    The Colin 1996 Investment Trust u/a/d May 10, 1996 (as successor in interest to

the Donald B. Huffines 1996 Children’s Investment Trust dated May 10, 1996) is a trust formed

by and under the laws of the State of Texas with its principal place of business in Dallas County,

Texas.

         8.    The Devin 1996 Investment Trust u/a/d May 10, 1996 (as successor in interest to

the Donald B. Huffines 1996 Children’s Investment Trust dated May 10, 1996) is a trust formed

by and under the laws of the State of Texas with its principal place of business in Dallas County,

Texas.

         9.    The Dierdre 1996 Investment Trust u/a/d May 10, 1996 (as successor in interest to

the Donald B. Huffines 1996 Children’s Investment Trust dated May 10, 1996) is a trust formed

by and under the laws of the State of Texas with its principal place of business in Dallas County,

Texas.

         10.   The Russell 1996 Investment Trust u/a/d May 10, 1996 (as successor in interest to

the Donald B. Huffines 1996 Children’s Investment Trust dated May 10, 1996) is a trust formed

by and under the laws of the State of Texas with its principal place of business in Dallas County,

Texas.

         11.   The Terence 1996 Investment Trust u/a/d May 10, 1996 (as successor in interest

to the Donald B. Huffines 1996 Children’s Investment Trust dated May 10, 1996) is a trust




PLAINTIFFS’ FIRST AMENDED COMPLAINT -                                                       Page 3
   Case 3:19-cv-02425-S Document 15 Filed 12/17/19                Page 4 of 21 PageID 229


formed by and under the laws of the State of Texas with its principal place of business in Dallas

County, Texas.

       12.     Huffines Plano Properties, LP, is a limited partnership formed by and under the

laws of the State of Texas with its principal place of business in Dallas County, Texas.

       13.     The Phillip W. and Holly A. Huffines 2011 Children’s Trust f/b/o Haley Angelica

Huffines u/a/d August 23, 2011, is a trust formed by and under the laws of the State of Texas

with its principal place of business in Dallas County, Texas.

       14.     The Phillip W. and Holly A. Huffines 2011 Children’s Trust f/b/o Garrett James

Huffines u/a/d August 23, 2011, is a trust formed by and under the laws of the State of Texas

with its principal place of business in Dallas County, Texas.

       15.     The Phillip W. and Holly A. Huffines 2011 Children’s Trust f/b/o Hayden

Hartwell Huffines u/a/d August 23, 2011, is a trust formed by and under the laws of the State of

Texas with its principal place of business in Dallas County, Texas.

       16.     Riverside DPH, LP, is a limited partnership formed by and under the laws of the

State of Texas with its principal place of business in Dallas County, Texas.

       17.     HC Operating, LP, is a limited partnership formed by and under the laws of the

State of Texas with its principal place of business in Dallas County, Texas.

       18.     The Phillip Huffines 1996 Trust u/a/d June 26, 1996 a/k/a The Phillip Huffines

1996 Trust is a trust formed by and under the laws of the State of Texas with its principal place

of business in Dallas County, Texas.

       19.     The Donald Huffines 1996 Trust u/a/d June 26, 1996 a/k/a The Donald Huffines

1996 Trust is a trust formed by and under the laws of the State of Texas with its principal place

of business in Dallas County, Texas.




PLAINTIFFS’ FIRST AMENDED COMPLAINT -                                                      Page 4
   Case 3:19-cv-02425-S Document 15 Filed 12/17/19                  Page 5 of 21 PageID 230


       20.       HC Harmony Hill Manager, Inc. is a Texas corporation with its principal place of

business in Dallas, Texas.

       21.       HC LHFJ Wilmer, LP, is a limited partnership formed by and under the laws of

the State of Texas with its principal place of business in Dallas County, Texas.

       22.       Benbrook Winchester, LP, is a limited partnership formed by and under the laws

of the State of Texas with its principal place of business in Dallas County, Texas.

       23.       Defendant Atlas is an Illinois limited liability company with its principal place of

business in Chicago, Illinois, and has answered and appeared herein.

       24.       Ivankovich is an individual residing in Chicago, Illinois, and has answered and

appeared herein.

                                            IV.
                                   FACTUAL BACKGROUND

       25.       Sellers are the members of multiple limited liability companies that own, operate,

and are developing multi-family housing units known as the Hebron 121 Station apartments in

Lewisville, Texas, and the Harmony Hill apartments in Rowlett, Texas. The members and

Sellers of each limited liability company are set forth in Appendix “A” attached hereto.

       26.       Purchaser and Sellers entered into multiple agreements whereby Purchaser would

acquire all of the membership interests in multiple limited liability companies and, thereby, gain

ownership of the Hebron 121 Station and Harmony Hill apartments, which consisted of operating

apartment buildings, two ongoing construction projects, and a parcel of undeveloped land.

       27.       To accomplish the foregoing transactions, on or about September 17, 2018,

Purchaser entered into and executed the following agreements with one or more of the Sellers:

                Membership Interest Purchase Agreement (Phases 1, 2, 3, and 4 – Hebron 121
                 Station) (hereinafter the “Hebron 1-4 Agreement”);




PLAINTIFFS’ FIRST AMENDED COMPLAINT -                                                          Page 5
   Case 3:19-cv-02425-S Document 15 Filed 12/17/19                Page 6 of 21 PageID 231


                Membership Interest Purchase Agreement (Phase 5 – Hebron 121 Station)
                 (hereinafter the “Hebron 5 Agreement”); and
                Purchase Agreement (hereinafter the “Hebron 6 Agreement”).

       28.       Similarly, on October 3, 2018, Purchaser entered into and executed the following

additional agreements with one or more of the Sellers:

                Membership Interest Purchase Agreement (Harmony Hill Phase 1) (hereinafter
                 the “Harmony 1 Agreement”); and
                Membership Interest Purchase Agreement (Harmony Hill Phase 2) (hereinafter
                 the “Harmony 2 Agreement”).

The Hebron 1-4 Agreement, Hebron 5 Agreement, Hebron 6 Agreement, Harmony 1 Agreement,

and Harmony 2 Agreement, are referred to, collectively, as the “Agreements.”

       29.       Although the Sellers under the Agreements vary, the terms of the various

Agreements are very similar. For example, all of the foregoing transactions were scheduled to

close on November 1, 2018 (the “Initial Scheduled Closing Date”). In addition, each of the

Agreements required Purchaser to deposit Earnest Money with an Escrow Agent within four (4)

business days of the effective date of the respective Agreement. Each of the Agreements also

provided Purchaser with twenty-one (21) days to conduct due diligence (“Due Diligence

Period”). At the conclusion of the Due Diligence Period, if Purchaser desired to continue with

the purchases, Purchaser had an additional four (4) business days to deposit additional Earnest

Money. Specifically, each of the Agreements originally provided as follows regarding the

Earnest Money:


  Contract          Effective       Original       Conclusion      Additional          Total
                      Date           Earnest         of Due          Earnest          Earnest
                                     Money          Diligence        Money            Money
Hebron 1-4        9/17/2018       $1,500,000      10/8/2018       $1,500,000       $3,000,000
Hebron 5          9/17/2018       $100,000        10/8/2018       $400,000         $500,000
Hebron 6          9/17/2018       $50,000         10/8/2018       $50,000          $100,000
Harmony 1         10/3/2018       $1,000,000      10/24/2018      $1,000,000       $2,000,000
Harmony 2         10/3/2018       $100,000        10/24/2018      $400,000         $500,000


PLAINTIFFS’ FIRST AMENDED COMPLAINT -                                                      Page 6
   Case 3:19-cv-02425-S Document 15 Filed 12/17/19                Page 7 of 21 PageID 232



       30.     Thus, Purchaser had until September 21, 2018 and October 9, 2018 to deposit the

original Earnest Money under the Hebron and Harmony Agreements, respectively. Similarly,

Purchaser had until October, 12, 2018, and October 30, 2018, to deposit the additional Earnest

Money for the Hebron and Harmony Agreements, respectively. The failure to deposit the funds

would be deemed as Purchaser’s decision to terminate the Agreements.

       31.     Despite being almost identical, the Hebron 5 and Harmony 2 Agreements differed

in some respects from the others. Hebron 5 and Harmony 2 both involved transfers of projects

that were currently under construction and subject to construction loans. As a result, in those

agreements, the Sellers were required to obtain Consents from the construction Lenders before

the membership interests could be transferred (the “Consents”).

       32.     Specifically, Section 4.08 of the Hebron 5 and Harmony 2 Agreements provide

that the obligation to grant the ownership interest and Purchaser’s obligation to pay the Purchase

Price are conditioned on Seller obtaining Consents from the construction lenders to the grant

without it being a default under the Construction Loan. The Consents were required by October

1, 2018 (the “Outside Consent Date”). If the Consents were not obtained by the Outside Consent

Date the Agreements provided for an Outside Consent Date Extension to November 1, 2018, and

a thirty (30) day extension of the closing. Section 8.01 of the Agreements also required Seller to

provide these Consents at closing.

       33.     Purchaser never deposited either the original or the additional Earnest Money and,

therefore, as of October 30, 2018, the Agreements were deemed terminated.             Thereafter,

Purchaser desired to continue with the transactions and, on January 31, 2019, entered into two

(2) Reinstatement and Omnibus Amendments, one for the Hebron Agreements and one for the




PLAINTIFFS’ FIRST AMENDED COMPLAINT -                                                       Page 7
  Case 3:19-cv-02425-S Document 15 Filed 12/17/19                  Page 8 of 21 PageID 233


Harmony Agreements (collectively, the “Reinstatements”).              Among other things, the

Reinstatements provided:

                The Outside Consent Date was deemed to be the date ninety (90) days after the
                 deposit of the additional Earnest Money Deposit by Purchaser;

                Neither party was required to begin the process of obtaining the Consents until
                 two (2) days after the deposit by Purchaser of the additional Earnest Money;

                If the Consents were not obtained prior to the Initial Scheduled Closing Date then
                 the Initial Scheduled Closing Date was automatically extended to the Outside
                 Consent Date; and

                An option for a further thirty (30) day extension of the Outside Consent Date and
                 the Closing Date in the event the Consents were not obtained prior to the Outside
                 Consent Date, which could be exercised by sending written notice of the
                 extension prior to the Outside Consent Date.

       (Hebron Reinstatement, ¶¶ 5 & 7; Harmony Reinstatement, ¶¶ 5 & 6).

       34.       In addition, the Reinstatements added a cross-default provision so that a default

by the Parties under the Harmony Agreements would constitute a default of the Hebron

Agreements as well. (Hebron Reinstatement, ¶6). The Harmony Agreements already contained

a cross-default provision as to any default under the Hebron Agreements (Harmony Agreements,

¶18.01).

       35.       In addition to the Reinstatements, the Agreements were amended an additional

twenty-four (24) times.      While a few of these were substantive amendments to various

provisions, the majority of the amendments were simply changing dates. Of particular relevance

to this dispute are the twenty-fourth (24th) amendments to the Agreements, which were executed

on May 16, 2019. Among others, the Twenty-Fourth Amendments made the following changes:

                The total Earnest Money Deposit under the Harmony Agreements was
                 $2,500,000.00 (Harmony 24th Amendment, ¶2);

                The total Earnest Money Deposit under the Hebron Agreements was
                 $3,550,000.00 (Hebron 24th Amendment, ¶2);



PLAINTIFFS’ FIRST AMENDED COMPLAINT -                                                        Page 8
   Case 3:19-cv-02425-S Document 15 Filed 12/17/19                Page 9 of 21 PageID 234


                The Earnest Money Deposit ($6,050,000.00) could be satisfied by the execution
                 and delivery to Sellers of a personal guaranty by Steven Ivankovich, Purchaser’s
                 representative, guaranteeing payment of the Earnest Money Deposit (Harmony
                 and Hebron 24th Amendments, ¶2);

                The Initial Scheduled Closing Date was changed to July 17, 2019 (Harmony and
                 Hebron 24th Amendments, ¶3); and

                The Due Diligence Period was deemed to have expired as of May 16, 2019
                 (Harmony and Hebron 24th Amendments, ¶4).

       36.       On May 16, 2019, Ivankovich executed, and delivered to Sellers, Personal

Guaranties of the Earnest Money Deposits required under all the Agreements, satisfying the

Earnest Money Deposit requirement. As a result, per the terms of the Restatements, the Outside

Consent Date under the Agreements became August 14, 2019—ninety (90) days after the deposit

of the Earnest Money. By satisfying the Earnest Money Deposit requirement, the obligation to

begin the process of obtaining Lenders’ Consents was triggered on May 18, 2019—two (2) days

later. (Reinstatements, ¶5).

       37.       While the obligation to obtain the Lenders’ Consents was an obligation of Sellers

under the Agreements, many of the documents and pieces of information necessary to obtain the

Consents were in the possession of Purchaser. For example, legal and regulatory requirements of

the Lenders require them to obtain certain information, which only the Purchaser possessed, to

satisfy “know your borrower” rules. To that end, Purchaser was required by the Agreement to

assist Sellers in obtaining the Consents. Specifically, Section 20.05 of the Agreements required

Purchaser to “do such things, perform such acts and make, execute, acknowledge and deliver

such documents as may be reasonably necessary and customary to complete the transactions

contemplated by [the Agreements].”

       38.       Unfortunately, despite repeated requests from Sellers and from the Lenders for

information reasonably necessary to obtain the Consents, Purchasers failed and refused to



PLAINTIFFS’ FIRST AMENDED COMPLAINT -                                                       Page 9
  Case 3:19-cv-02425-S Document 15 Filed 12/17/19                Page 10 of 21 PageID 235


provide sufficient information for Sellers to obtain the Consents by July 17, 2019—the Initial

Scheduled Closing Date. As a result, per the terms of the Reinstatements, the Initial Scheduled

Closing Date was automatically extended to the Outside Consent Date—August 14, 2019.

       39.     On July 30, 2019, Plaintiffs gave notice to Purchaser that Purchaser’s failure to

provide information and documents reasonably requested by the Lenders was prohibiting Sellers

from obtaining the Consents required by the Harmony 2 and Hebron 5 Agreements. Pursuant to

the section 18.01 Agreements, Sellers gave Purchasers five (5) days to cure this default.

       40.     Purchaser did not cure the aforementioned default.       Nonetheless, so that the

transactions contemplated by the Agreement could still close on August 14, 2019, Sellers took

steps to satisfy their obligation to provide the Consents (or make the Consent no longer

necessary) including, but not limited to personal guaranties from the principals of Sellers as well

as arranging to use funds from closing to pay off a portion of the construction loans. These steps

would not have been necessary had Purchaser cooperated and provided information requested by

the Lenders.

       41.     As a result of these actions by Sellers, on August 14, 2019—the Initial Scheduled

Closing Date—Sellers were ready, willing and able to close. Indeed, Sellers sent executed

copies of all documents for the closing to the title company and notified the Purchaser that the

documents were prepared and at the title company and demanded that Purchaser close.

       42.     Instead of closing, Purchaser sent a notice that it was exercising the Outside

Consent Date Extension, purporting to extend the Initial Scheduled Closing Date to September

13, 2019. However, Purchaser’s notice was untimely and, therefore, ineffective to extend the

Outside Consent Date or the Initial Scheduled Closing Date—such notice had to be sent “prior to

the Outside Consent Date.” (Hebron 5 and Harmony 2 Agreements, Section 4.08(b)). Purchaser




PLAINTIFFS’ FIRST AMENDED COMPLAINT -                                                       Page 10
  Case 3:19-cv-02425-S Document 15 Filed 12/17/19                Page 11 of 21 PageID 236


failed to send written notice prior to the Outside Consent Date and, therefore, did not timely

exercise the extension.

       43.     Because the Initial Scheduled Closing Date was not extended, closing was

required to occur on August 14, 2019. Sellers were ready, willing, and able to close. Purchaser

was not.

       44.     Even if Purchaser had properly extended the Initial Scheduled Closing Date to

September 13, 2019, that date has come and gone and the closing still did not occur. Again,

although Purchaser was in default, Sellers were still ready, willing, and able to close on

September 13, 2019, Purchaser was not.

                                            V.
                                     CAUSES OF ACTION

                             COUNT ONE: BREACH OF CONTRACT

       45.     Sellers hereby incorporate paragraphs 1 through 44 the same as if fully set forth

verbatim herein.

       46.     The transactions could not close on August 14, 2019—the Initial Scheduled

Closing Date—absent the Consents.       Despite repeated requests to Purchaser by the Sellers for

information required from Purchaser by Lender in order to provide Lender’s Consent, including

notice of the default and a five (5) day opportunity to cure, Purchaser failed to provide the

information and documents required by the Lender to obtain the Consents.

       47.     Likewise, Purchaser did not timely extend the Initial Scheduled Closing Date. On

August 14, 2019, Sellers were otherwise ready, willing and able to close. However, as a result of

Purchaser’s actions, the closing did not occur. Purchaser’s failures constitute an event of default

entitling Sellers to recover the Earnest Money under the Agreements. Purchaser failed and

refused, and continues to fail and refuse, to pay the Earnest Money to Sellers. Purchaser’s



PLAINTIFFS’ FIRST AMENDED COMPLAINT -                                                       Page 11
  Case 3:19-cv-02425-S Document 15 Filed 12/17/19                Page 12 of 21 PageID 237


failure to pay the Earnest Money constitutes a breach of contract that has damaged Sellers in an

amount in excess of the Court’s minimum jurisdictional limit.

       48.     Pleading further and in the alternative, because of Purchaser’s failure to cure its

default, Sellers’ principals gave personal guaranties and took other extraordinary steps, including

agreeing to use sale proceeds to pay off construction loans, in order to obtain, or negate the need

for, the required Consents. As a result of these actions, Sellers were ready, willing, and able to

close the transactions on August 14, 2019—the Initial Scheduled Closing Date. Purchaser was

not unable to close on August 14, 2019 and failed to timely seek an extension of the Initial

Scheduled Closing Date. Purchaser’s failure to close is an event of default under the Agreements

entitling Sellers to recover the Earnest Money. Despite this event of default, Purchaser failed

and refused, and continues to fail and refuse, to pay the Earnest Money to Sellers. Purchaser’s

failure to pay constitutes a breach of contract that has damaged Sellers in an amount in excess of

the Court’s minimum jurisdictional limit.

       49.     In addition, even assuming the Initial Scheduled Closing Date was extended to

September 13, 2019, Purchaser was still unable to close despite Sellers still being ready, willing

and able to do so. Purchaser’s continued failures constitute an event of default entitling Sellers

to recover the Earnest Money under the Agreements.            Purchaser failed and refused, and

continues to fail and refuse, to pay the Earnest Money to Sellers. Purchaser’s failure to pay the

Earnest Money constitutes a breach of contract that has damaged Sellers in an amount in excess

of the Court’s minimum jurisdictional limit.

                             COUNT TWO: BREACH OF GUARANTY

       50.     Sellers hereby incorporate paragraphs 1 through 44 the same as if fully set forth

verbatim herein.




PLAINTIFFS’ FIRST AMENDED COMPLAINT -                                                       Page 12
  Case 3:19-cv-02425-S Document 15 Filed 12/17/19                Page 13 of 21 PageID 238


        51.     Ivankovich personally guaranteed payment of Purchaser’s Earnest Money in

return for Sellers’ agreement to further extend the dates in the Agreements and not require the

actual deposit of Earnest Money. As a result of Purchaser’s default under the Agreements, the

Earnest Money is now payable to Sellers. Despite notice that the Earnest Money is now due and

payable to Sellers, Ivankovich has failed and refused, and continues to fail and refuse, to pay the

same.    Ivankovich’s refusal to pay Sellers the Earnest Money is a breach of Ivankovich’s

personal guaranty that has damaged Sellers in an amount in excess of the Court’s minimum

jurisdictional limit.

                                           VI.
                                     ATTORNEYS’ FEES

        52.     Sellers hereby incorporate paragraphs 1 through 44 the same as if fully set forth

verbatim herein.

        53.     Despite demand, neither Purchaser nor Ivankovich have satisfied the obligation to

pay the Earnest Money to Sellers. The failure by Defendants to fulfill their obligations required

Sellers to retain the undersigned counsel to pursue this matter and agree to pay the undersigned a

reasonable fee for all necessary services. Pursuant to Texas Civil Practice and Remedies Code

§38.001, et seq., and the Agreements and the Personal Guaranties, Sellers are entitled to recover

its reasonable and necessary attorneys’ fees expended pursuing in this matter.

                                              VII.
                                            PRAYER

        WHEREFORE, PREMISES CONSIDERED, Sellers respectfully requests that upon final

hearing, a judgment be entered in favor of Sellers awarding Sellers:

        a.      Actual damages;

        b.      Prejudgment interest at the maximum permissible rate at law or equity;

        c.      Costs of Court;


PLAINTIFFS’ FIRST AMENDED COMPLAINT -                                                       Page 13
  Case 3:19-cv-02425-S Document 15 Filed 12/17/19                 Page 14 of 21 PageID 239


       d.      Reasonable and necessary attorney’s fees;

       e.      Post-judgment interest on the foregoing sums at the maximum permissible rate at
               law or equity; and

       f.      Such other and further relief to which Plaintiff may show itself entitled.

                                      Respectfully submitted,


                                      /s/ Richard A. Illmer
                                      Richard A. Illmer
                                      State Bar No. 10388350
                                      E-Mail: Rick.Illmer@huschblackwell.com
                                      Chad A. Johnson
                                      State Bar No. 24026259
                                      E-Mail: Chad.Johnson@huschblackwell.com

                                      HUSCH BLACKWELL, LLP
                                      2001 Ross Ave., Suite 2000
                                      Dallas, TX 75201
                                      Telephone: (214) 999-6100
                                      Facsimile: (214) 999-6170
                                      ATTORNEYS FOR PLAINTIFFS



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 17th of December, 2019, a true and correct copy of the above
and foregoing documents was served on all parties electronically or by another manner
authorized by the Federal Rules of Civil Procedure and/or via Electronic Service through the
Northern District of Texas Electronic Case Filing System (ECF).


                                                             /s/ Chad A. Johnson
                                                             Chad A. Johnson




PLAINTIFFS’ FIRST AMENDED COMPLAINT -                                                       Page 14
  Case 3:19-cv-02425-S Document 15 Filed 12/17/19           Page 15 of 21 PageID 240



                               Appendix A
                                     to
                       Plaintiffs’ Original Petition
    Limited Liability                    Plaintiff                   LLC Property
       Company                     Members/Sellers
HC Hebron 121 Station 1,          HC Operating, LP             Hebron 121 Station, Phase 1
LLC                               Huffines Retail Partners,
                                   LP
                                  The Haley Angelica
                                   Huffines 2019 Trust
                                   Dated February 19, 2019
                                   (as successor in interest to
                                   The Haley Angelica
                                   Huffines 1995 Trust dated
                                   October 26, 1995 a/k/a the
                                   Haley Angelica Huffines
                                   1995 Children’s Trust)
                                  The Garrett James
                                   Huffines 2019 Trust
                                   Dated February 19, 2019
                                   (as successor in interest to
                                   The Garrett James
                                   Huffines 1995 Trust dated
                                   October 26, 1995 a/k/a the
                                   Garrett James Huffines
                                   1995 Children’s Trust)
                                  The Hayden Hartwell
                                   Huffines 2019 Trust
                                   Dated February 19, 2019
                                   (as successor-in-interest to
                                   The Hayden Hartwell
                                   Huffines 1995 Trust dated
                                   October 26, 1995 a/k/a the
                                   Hayden Hartwell Huffines
                                   1995 Children’s Trust)
                                  The Colin 1996
                                   Investment Trust U/A/D
                                   May 10, 1996 (as
                                   successor-in-interest to
                                   The Donald B. Huffines
                                   1996 Children’s
                                   Investment Trust dated
                                   May 10, 1996)
                                  The Devin 1996

APPENDIX A TO PLAINTIFFS’ ORIGINAL PETITION -                                        PAGE 1
Block DocID
  Case 3:19-cv-02425-S Document 15 Filed 12/17/19               Page 16 of 21 PageID 241


                                   Investment Trust U/A/D
                                   May 10, 1996 (as
                                   successor-in-interest to
                                   The Donald B. Huffines
                                   1996 Children’s
                                   Investment Trust dated
                                   May 10, 1996)
                                  The Dierdre 1996
                                   Investment Trust U/A/D
                                   May 10, 1996 (as
                                   successor-in-interest to
                                   The Donald B. Huffines
                                   1996 Children’s
                                   Investment Trust dated
                                   May 10, 1996)
                                  The Russell 1996
                                   Investment Trust U/A/D
                                   May 10, 1996 (as
                                   successor-in-interest to
                                   The Donald B. Huffines
                                   1996 Children’s
                                   Investment Trust dated
                                   May 10, 1996)
                                  The Terence 1996
                                   Investment Trust U/A/D
                                   May 10, 1996 (as
                                   successor-in-interest to
                                   The Donald B. Huffines
                                   1996 Children’s
                                   Investment Trust dated
                                   May 10, 1996)
HC Hebron 121 Station 2,          HC Operating, LP              Hebron 121 Station, Phase 2
LLC                               Huffines Retail Partners,
                                   LP
                                  Huffines Plano Properties,
                                   LP

HC Hebron 121 Station 3,          HC Operating, LP              Hebron 121 Station, Phase 3
LLC                               Huffines Retail Partners,
                                   LP
                                  The Colin 1996
                                   Investment Trust U/A/D
                                   May 10, 1996 (as
                                   successor-in-interest to
                                   The Donald B. Huffines
                                   1996 Children’s

APPENDIX A TO PLAINTIFFS’ ORIGINAL PETITION -                                        PAGE 2
Block DocID
  Case 3:19-cv-02425-S Document 15 Filed 12/17/19             Page 17 of 21 PageID 242


                                   Investment Trust dated
                                   May 10, 1996)
                                  The Devin 1996
                                   Investment Trust U/A/D
                                   May 10, 1996 (as
                                   successor-in-interest to
                                   The Donald B. Huffines
                                   1996 Children’s
                                   Investment Trust dated
                                   May 10, 1996)
                                  The Dierdre 1996
                                   Investment Trust U/A/D
                                   May 10, 1996 (as
                                   successor-in-interest to
                                   The Donald B. Huffines
                                   1996 Children’s
                                   Investment Trust dated
                                   May 10, 1996)
                                  The Russell 1996
                                   Investment Trust U/A/D
                                   May 10, 1996 (as
                                   successor-in-interest to
                                   The Donald B. Huffines
                                   1996 Children’s
                                   Investment Trust dated
                                   May 10, 1996)
                                  The Terence 1996
                                   Investment Trust U/A/D
                                   May 10, 1996 (as
                                   successor-in-interest to
                                   The Donald B. Huffines
                                   1996 Children’s
                                   Investment Trust dated
                                   May 10, 1996)
                                  The Phillip W. and Holly
                                   A. Huffines 2011
                                   Children’s Trust f/b/o
                                   Haley Angelica Huffines
                                   u/a/d August 23, 2011
                                  The Phillip W. and Holly
                                   A. Huffines 2011
                                   Children’s Trust f/b/o
                                   Garrett James Huffines
                                   u/a/d August 23, 2011
                                  The Phillip W. and Holly
                                   A. Huffines 2011

APPENDIX A TO PLAINTIFFS’ ORIGINAL PETITION -                                    PAGE 3
Block DocID
  Case 3:19-cv-02425-S Document 15 Filed 12/17/19             Page 18 of 21 PageID 243


                                   Children’s Trust f/b/o
                                   Hayden Hartwell Huffines
                                   u/a/d August 23, 2011
                                  Riverside DPH, LP

HC Hebron 121 Station 4,          HC Operating, LP             Hebron 121 Station, Phase
LLC                               Huffines Retail Partners,    4
                                   LP
                                  The Haley Angelica
                                   Huffines 2019 Trust
                                   Dated February 19, 2019
                                   (as successor in interest to
                                   The Haley Angelica
                                   Huffines 1995 Trust dated
                                   October 26, 1995 a/k/a the
                                   Haley Angelica Huffines
                                   1995 Children’s Trust)
                                  The Garrett James
                                   Huffines 2019 Trust
                                   Dated February 19, 2019
                                   (as successor in interest to
                                   The Garrett James
                                   Huffines 1995 Trust dated
                                   October 26, 1995 a/k/a the
                                   Garrett James Huffines
                                   1995 Children’s Trust)
                                  The Hayden Hartwell
                                   Huffines 2019 Trust
                                   Dated February 19, 2019
                                   (as successor-in-interest to
                                   The Hayden Hartwell
                                   Huffines 1995 Trust dated
                                   October 26, 1995 a/k/a the
                                   Hayden Hartwell Huffines
                                   1995 Children’s Trust)
                                  The Colin 1996
                                   Investment Trust U/A/D
                                   May 10, 1996 (as
                                   successor-in-interest to
                                   The Donald B. Huffines
                                   1996 Children’s
                                   Investment Trust dated
                                   May 10, 1996)
                                  The Devin 1996
                                   Investment Trust U/A/D
                                   May 10, 1996 (as

APPENDIX A TO PLAINTIFFS’ ORIGINAL PETITION -                                       PAGE 4
Block DocID
  Case 3:19-cv-02425-S Document 15 Filed 12/17/19               Page 19 of 21 PageID 244


                                   successor-in-interest to
                                   The Donald B. Huffines
                                   1996 Children’s
                                   Investment Trust dated
                                   May 10, 1996)
                                  The Dierdre 1996
                                   Investment Trust U/A/D
                                   May 10, 1996 (as
                                   successor-in-interest to
                                   The Donald B. Huffines
                                   1996 Children’s
                                   Investment Trust dated
                                   May 10, 1996)
                                  The Russell 1996
                                   Investment Trust U/A/D
                                   May 10, 1996 (as
                                   successor-in-interest to
                                   The Donald B. Huffines
                                   1996 Children’s
                                   Investment Trust dated
                                   May 10, 1996)
                                  The Terence 1996
                                   Investment Trust U/A/D
                                   May 10, 1996 (as
                                   successor-in-interest to
                                   The Donald B. Huffines
                                   1996 Children’s
                                   Investment Trust dated
                                   May 10, 1996)

HC Hebron 121 Station 5,          HC Operating, LP              Hebron 121 Station, Phase 5
LLC                               Huffines Retail Partners,
                                   LP
                                  The Phillip Huffines 1996
                                   Trust u/a/d June 26, 1996
                                   a/k/a The Phillip Huffines
                                   1996 Trust
                                  The Donald Huffines
                                   1996 Trust u/a/d June 26,
                                   1996 a/k/a The Donald
                                   Huffines 1996 Trust
                                  Riverside DPH, LP

HC Harmony Hill, LLC              HC Harmony Hill               Harmony Hill, Phase 1
                                   Manager, Inc.
                                  Huffines Retail Partners,

APPENDIX A TO PLAINTIFFS’ ORIGINAL PETITION -                                         PAGE 5
Block DocID
  Case 3:19-cv-02425-S Document 15 Filed 12/17/19             Page 20 of 21 PageID 245


                                   LP
                                  The Phillip W. and Holly
                                   A. Huffines 2011
                                   Children’s Trust f/b/o
                                   Haley Angelica Huffines
                                   u/a/d August 23, 2011
                                  The Phillip W. and Holly
                                   A. Huffines 2011
                                   Children’s Trust f/b/o
                                   Garrett James Huffines
                                   u/a/d August 23, 2011
                                  The Phillip W. and Holly
                                   A. Huffines 2011
                                   Children’s Trust f/b/o
                                   Hayden Hartwell Huffines
                                   u/a/d August 23, 2011
                                  The Colin 1996
                                   Investment Trust U/A/D
                                   May 10, 1996 (as
                                   successor-in-interest to
                                   The Donald B. Huffines
                                   1996 Children’s
                                   Investment Trust dated
                                   May 10, 1996)
                                  The Devin 1996
                                   Investment Trust U/A/D
                                   May 10, 1996 (as
                                   successor-in-interest to
                                   The Donald B. Huffines
                                   1996 Children’s
                                   Investment Trust dated
                                   May 10, 1996)
                                  The Dierdre 1996
                                   Investment Trust U/A/D
                                   May 10, 1996 (as
                                   successor-in-interest to
                                   The Donald B. Huffines
                                   1996 Children’s
                                   Investment Trust dated
                                   May 10, 1996)
                                  The Russell 1996
                                   Investment Trust U/A/D
                                   May 10, 1996 (as
                                   successor-in-interest to
                                   The Donald B. Huffines
                                   1996 Children’s

APPENDIX A TO PLAINTIFFS’ ORIGINAL PETITION -                                    PAGE 6
Block DocID
  Case 3:19-cv-02425-S Document 15 Filed 12/17/19             Page 21 of 21 PageID 246


                                   Investment Trust dated
                                   May 10, 1996)
                                  The Terence 1996
                                   Investment Trust U/A/D
                                   May 10, 1996 (as
                                   successor-in-interest to
                                   The Donald B. Huffines
                                   1996 Children’s
                                   Investment Trust dated
                                   May 10, 1996)
                                  Benbrook Winchester, LP

Harmony Hill Land, LLC            Benbrook Winchester, LP     Harmony Hill, Phase 2


In addition, Riverside DPH, LP and HC LHFJ Wilmer, LP, own certain unimproved real
property located near or adjacent to the Hebron 121 Station Apartments, which is known
as Hebron 121 Station, Phase 6.




APPENDIX A TO PLAINTIFFS’ ORIGINAL PETITION -                                      PAGE 7
Block DocID
